DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by WO 2019/081014 A1 to SCHAUMANN et al. (“SCHAUMANN”).
Regarding claims 1 and 3-10, SCHAUMANN discloses a clothes washer (11), comprising:
a first wash water container (84);
a clothes-washing tub (16) having a water inlet thereof in fluid communication with a water outlet (52) of the first wash water container (see Fig. 1);
a second wash water container (sump 24) having a water inlet thereof in fluid communication with a water outlet of the clothes-washing tub (see Fig. 1), wherein at least a portion of an interior space of the clothes-washing tub is located at a position above the water inlet of the second wash water container thereby enabling wash water to be provided solely by gravity-fed flow from the clothes-washing tub to the second wash water container (see Fig. 1);
a filtration cartridge enclosure (50 and associated internal structure around filter 66)) having a water inlet thereof in fluid communication with a water outlet of the second wash water container through an interior space of the filtration cartridge enclosure and having a water outlet thereof in fluid communication with a water inlet of the first wash water container (see Figs. 1-2; note fluid communication between the filter 66, first wash water container 84, and second wash water container 24); and
a water filtration cartridge removably mounted within an interior space of the filtration cartridge enclosure (see removable filter 66; see also p. 15, ll. 24-28),
wherein at least a portion of an interior space of the first wash water container (84/50) is located at a position above the water inlet of the clothes-washing tub (16) for enabling wash water to be provided solely by gravity-fed flow from the first wash water container to the clothes-washing tub (see Fig. 1),
wherein an entire portion of an interior space of the first wash water container is located at a position above the water inlet of the clothes-washing tub for enabling wash water to be provided solely by gravity-fed flow from the first wash water container to the clothes-washing tub (see Fig. 1),
further comprising: a first water pump (27) having a water inlet thereof in fluid communication with the water outlet of the filtration cartridge enclosure and having a water outlet thereof in fluid communication with the water inlet of the first wash water container (note circulating pump 27 operations circulation closed-loop including filtration cartridge enclosure and first wash water container),
wherein: the second wash water container has an interior space partially defined by a contoured lower wall thereof; the contoured lower wall tapers to a water collection region defined by a lowest location of the interior space thereof; and the water outlet of the second wash water container extends through the contoured lower wall within the water collection region thereof (see sump 24 in Fig. 1),
wherein: the first wash water container (84) has an interior space partially defined by a contoured lower wall thereof (note plan view in Fig. 2; also note four sloping lines toward outlet 85 denoting downwardly contoured lower wall); the contoured lower wall tapers (see sloping lines above) to a water collection region defined by a lowest location of the interior space thereof (at water outlet 85); the water outlet of the first wash water container extends through the contoured lower wall within the water collection region thereof; and the water outlet of the first wash water container is located at a position above the water inlet of the clothes-washing tub for enabling wash water to be provided solely by gravity-fed flow from the first wash water container to the clothes-washing tub (see Fig. 1 showing such configuration),
wherein at least a portion of an interior space of the first wash water container is located at a position above the water inlet of the clothes-washing tub for enabling wash water to be provided solely by gravity-fed flow from the first wash water container to the clothes-washing tub (see wash water container 84/50 above tub 16 in Fig. 1),
wherein: the second wash water container has an interior space partially defined by a contoured lower wall thereof; the contoured lower wall tapers to a water collection region defined by a lowest location of the interior space thereof; and the water outlet of the second wash water container extends through the contoured lower wall within the water collection region thereof (see above and Fig. 1),
wherein the filtration cartridge enclosure and a body of the water filtration cartridge are jointly configured for causing an entire portion of wash water provided into an interior space of the filtration cartridge enclosure to pass through an interior space of the body of the water filtration cartridge before entering the water outlet of the filtration cartridge enclosure (see Fig. 1; note filtration cartridge 66 requiring full coverage of the enclosure flow pathway to force wash water therethrough),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of WO 2007/020282 A2 to SCHÄFER.
SCHAUMANN, supra, discloses the claimed invention including use of a UV lamp (67) for eliminating germs and microbes (readable on a wash water sanitizer; see SCHAUMANN at p. 15, ll. 21-23).  SCHAUMANN does not expressly disclose wherein the wash water sanitizer and at least one of the clothes-washing tub and the second wash water container are jointly configured for exposing wash water within the second wash water container to said ultraviolet light.  However, SCHÄFER teaches an art-related washing machine incorporating a UV light (3) directed at the sump of the wash chamber (see SCHÄFER at Fig. 1 and abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention of effective filing to rearrange the UV sanitizer of SCHAUMANN to the wash tub sump, as in SCHÄFER, to yield the same and predictable results of sanitizing wash water in a closed-loop fluid pathway, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Moreover, all of the component parts are known in SCHAUMANN and SCHÄFER.  The only difference is the combination of “old elements” into a single washing machine by providing the wash tub/sump of SCHAUMANN with a UV light for sanitization.
Thus, it would have been obvious to one having ordinary skill in the art to mount the UV light taught by SCHÄFER onto the wash tub/sump as shown in SCHAUMANN to achieve the predictable results of sanitizing wash water.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the washing machine art.

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of US2016/0183763 to LI et al. (“LI”).
SCHAUMANN, supra, discloses the claimed invention including use of a removable filter readable on the claimed filtration cartridge.  SCHAUMANN does not expressly disclose the filtration cartridge including a plurality of filtration stages with end-to-end structural segments for sequential wash water flow as in claim 11 or the various different filtration stages of 12-14.  However, LI teaches an art-related washing machine incorporating a filter module 22 comprising multiple filter modules of different filtration sizes and different structures (see LI at Fig. 1 and ¶ [0014]).  LI further teaches a broad array of art-recognized filtration materials and medium within the scope of claims 12-14 (see LI at ¶ [0014]).
Because both SCHAUMANN and LI teach washing machine filtration for reuse of wash water, it would have been obvious to one skilled in the art to substitute one filter configuration for the other to achieve the predictable result of optimizing the desired filtration using known filtration multi-stage techniques.

Claims 15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of US 2005/0071929 to MANI et al. (“MANI”).
SCHAUMANN, supra, discloses the claimed invention including use a laundry system including a washing machine with a first wash water container (wash water tank), a clothes-washing tub, a second wash water container (wash water sump), a a water vapor condenser in fluid communication with the wash water tank to enable condensed water vapor to be provided from the water vapor condenser to the wash water tank; and an airflow structure comprising a clothes-drying tub, an air handler and the water vapor condenser, wherein the clothes-drying tub, the air handler and the water vapor condenser jointly define an airflow pathway for enabling airflow therethrough in a circuitous manner from the clothes-drying tub to the air handler through the water vapor condenser and from the air handler to the clothes-drying tub as recited in claim 15.  MANI teaches an art-related laundry system comprising a washer/dryer combination in which the dryer closed-loop air handler (52) includes a water vapor condenser (108) combined with dryer tub (56) forming a drying airflow pathway, and the condenser being in fluid communication with a wash water tank (80) in order to provide condensed fluids for future washings (see MANI at Figs. 1-2 and ¶ [0028]; see similar configuration and reuse of recovered wash fluid in Figs. 3-4 and ¶ [0030]). 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washer and dryer combination disclosed in SCHAUMANN with a dryer condenser configuration that recovers reusable condensate for future washing, as taught in MANI, to yield the same and predictable results of providing a washer and dryer in which a water vapor condenser condensate is supplied to a wash water tank of a washing machine for reuse in a future wash operation.  
Regarding claim 17, see SCHAUMANN § 102 rejection above.
Regarding claim 18, the water vapor condenser of MANI manifestly has a condensed water vapor outlet above a wash water tank in the configuration claim, and thus, the combination of SCHAUMANN and MANI is deemed to result in the same configuration.
Regarding claim 19, while SCHAUMANN and MANI both describe water pumps in the water lines, which are routine in the art, neither discloses the exact configuration of claim 19.  However, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention of effective filing to rearrange a pump location of SCHAUMANN within the circulation line in any desirable manner to yield the same and predictable results of circulating wash water through the washing machine, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claims 20-22, SCHAUMANN § 102 rejection above.

Claims 16 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of MANI, as applied to claim 15 and 17-22 above, and further in view of SCHÄFER.
SCHAUMANN and MANI, supra, discloses the claimed invention including use of a UV lamp (67) for eliminating germs and microbes (readable on a wash water sanitizer; see SCHAUMANN at p. 15, ll. 21-23).  SCHAUMANN does not expressly disclose wherein the wash water sanitizer and at least one of the clothes-washing tub and the second wash water container are jointly configured for exposing wash water within the second wash water container to said ultraviolet light.  However, SCHÄFER teaches an art-related washing machine incorporating a UV light (3) directed at the sump of the wash chamber (see SCHÄFER at Fig. 1 and abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention of effective filing to rearrange the UV sanitizer of SCHAUMANN to the wash tub sump, as in SCHÄFER, to yield the same and predictable results of sanitizing wash water in a closed-loop fluid pathway, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Moreover, all of the component parts are known in SCHAUMANN, MANI, and SCHÄFER.  The only difference is the combination of “old elements” into a single washing machine by providing the wash tub/sump of SCHAUMANN and MANI with a UV light as taught in SCHÄFER.
Thus, it would have been obvious to one having ordinary skill in the art to mount the UV light taught by SCHÄFER onto the wash tub/sump as shown in SCHAUMANN to achieve the predictable results of sanitizing wash water.  Moreover, there would be a reasonable expectation of success in combining the references, since each of the references are analogous to the washing machine art.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUMANN in view of MANI, as applied to claim 15 above, and further in view of LI.
SCHAUMANN and MANI, supra, discloses the claimed invention including use of a removable filter readable on the claimed filtration cartridge.  SCHAUMANN and MANIdo not expressly disclose the filtration cartridge including a plurality of filtration stages with end-to-end structural segments for sequential wash water flow as in claim 11 or the various different filtration stages of 12-14.  However, LI teaches an art-related washing machine incorporating a filter module 22 comprising multiple filter modules of different filtration sizes and different structures (see LI at Fig. 1 and ¶ [0014]).  LI further teaches a broad array of art-recognized filtration materials and medium within the scope of claims 12-14 (see LI at ¶ [0014]).
Because SCHAUMANN in view of MANI, and LI teach washing machine filtration for reuse of wash water, it would have been obvious to one skilled in the art to substitute one filter configuration for the other to achieve the predictable result of optimizing the desired filtration using known filtration multi-stage techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711